Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  140662 & (50)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  GEICO INDEMNITY COMPANY,                                                                             Stephen J. Markman
            Plaintiff/Counter-Defendant-                                                               Diane M. Hathaway
            Appellee,                                                                                 Alton Thomas Davis,
  v                                                                 SC: 140662                                           Justices
                                                                    COA: 288418
                                                                    Oakland CC: 2006-073586-NF
  BELINDA GOLDSTEIN,
           Defendant/Counter-Plaintiff/Third-
           Party Plaintiff-Appellant,
  and
  DANIEL LEON,
           Defendant/Counter-Plaintiff-Appellee,
  v
  FARMERS INSURANCE EXCHANGE,
             Third-Party Defendant/Appellee.
  _________________________________________/

          By order of September 17, 2010, the parties were directed to file supplemental
  briefs. On order of the Court, the briefs having been received, the application for leave to
  appeal the January 19, 2010 judgment of the Court of Appeals is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE part III
  (B) of the Court of Appeals opinion and REMAND this case to the Court of Appeals for
  consideration of the issue whether, because the titled owner of the vehicle involved in the
  accident maintained an automobile insurance policy on the vehicle issued by plaintiff
  Geico, and Geico, in turn, filed the written certification with the State of Michigan
  required under MCL 500.3163(1), the resulting no-fault coverage satisfied the condition
  for eligibility for personal protection insurance benefits specified by MCL 500.3113(b),
  even if defendant Goldstein was an “owner” of the vehicle within the meaning of
  MCL 500.3101(h)(i), thereby obviating any need for the further proceedings ordered by
  the Court of Appeals. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
         p1117                                                                 Clerk